NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JACQUELINE DOWNING a/k/a Jacque             )
Downing and AUGUSTUS DOWNING,               )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D18-175
                                            )
NATIONSTAR MORTGAGE, LLC; and               )
BANYAN WOODS MASTER                         )
ASSOCIATION, INC.,                          )
                                            )
              Appellees.                    )
                                            )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Collier
County; James Shenko, Judge.

Philippe Symonovicz of Law Offices of
Philippe Symonovicz, Fort Lauderdale, for
Appellants.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of Akerman
LLP, Fort Lauderdale; Celia C. Falzone of
Akerman LLP, Jacksonville; and Eric M.
Levine of Akerman LLP, West Palm Beach,
for Appellee Nationstar Mortgage, LLC.

No appearance for Appellee Banyan
Woods Master Association, Inc.
PER CURIAM.


            Affirmed.


LaROSE, C.J., and Kelly and BLACK, JJ., Concur.




                                       -2-